[Cite as State v. Drake, 2021-Ohio-2589.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                    :

                 Plaintiff-Appellant,             :
                                                              Nos. 109883 and 109884
                 v.                               :

JAMAHL DRAKE,                                     :

                 Defendant-Appellee.              :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: July 29, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                  Case Nos. CR-14-589745-A and CR-14-585989-A

                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Callista Plemel, Assistant Prosecuting
                 Attorney, for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Erika B. Cunliffe, Assistant Public Defender, for appellee.


PER CURIAM:

                   The state of Ohio appeals the trial court’s judgment granting

defendant-appellee Jamahl Drake’s (“Drake”) motion for judicial release, alleging

he was not an eligible offender because he was serving an agreed mandatory
sentence. Based on a thorough review of the plea and sentencing hearings, we find

the plea agreement explicitly expressed an agreed mandatory sentence, thereby

making Drake ineligible for judicial release. Accordingly, we reverse and remand.

I.   PROCEDURAL AND FACTUAL BACKGROUND

              These cases arise from two separate incidents that occurred four

months apart in 2014. The first incident, which resulted in Cuyahoga C.P. No. CR-

14-585989-A, occurred on May 16, 2014, when officers responded to a 15 person bar

fight with shots fired outside the Bayou Bar and Shillelagh’s Bar on Noble Road in

Cleveland Heights, Ohio. Surveillance footage showed Drake and another male

inciting violence and actively participating in the melee. On June 14, 2014, Drake

was indicted on one count of aggravated riot, a fourth-degree felony; one count of

inciting to violence, a third-degree felony; and one count of inciting to violence a

first-degree misdemeanor.

              While out on bond, Drake was involved in a tragic shooting on

September 20, 2014, resulting in Cuyahoga C.P. No. CR-14-589745-A. Drake and

his codefendants Darius Wills (“Wills”) and Anthony Hunt (“Hunt”) were socializing

at another bar and restaurant, the Double R, in Cleveland Heights, when their

behavior caused them to get thrown out by security. The trio began to leave the area,

with Drake in his own vehicle and Hunt and Wills in Hunt’s vehicle, when Drake

decided to stop behind Hunt’s vehicle. Drake exited his vehicle and removed a Glock

.40 millimeter firearm from Hunt’s vehicle. He gave the firearm to Wills, telling him

they were going back to the Double R. Once they were back at the Double R, Drake
instructed Wills to open fire. Wills fired 19 shots into the restaurant, killing 25-year-

old Ms. Arrion Smiley and seriously injuring 23-year-old Ms. Malena Roberson.

               On September 29, 2014, Drake was charged in Cuyahoga C.P. No. CR-

14-589745 in a 14-count indictment with aggravated murder, murder, eight counts

of felonious assault, attempted murder, improperly discharging into habitation,

discharge of firearm on or near prohibited premises, and having weapons while

under disability. Every count except the having weapons while under disability

charge included one- and three-year firearm specifications. These two cases were

resolved with a single plea agreement.

               On February 23, 2015, pursuant to the plea agreement, Drake pled

guilty to the indictment as charged in Cuyahoga C.P. No. CR-14-585989-A. The

prosecutor agreed that Counts 1 and 3 would merge into Count 2, inciting to

violence, a third-degree felony, for the purposes of sentencing. In Cuyahoga C.P.

No. CR-14-589745-A, the agreement also called for Drake to plead guilty to Count

2, murder, which was amended to involuntary manslaughter, a felony of the first

degree, in violation of R.C. 2903.04(A). The remaining counts and all the firearm

specifications were dismissed.

               The state maintains that part of the plea agreement was the express

condition that the trial court must sentence Drake to a mandatory prison term of

five, six, or seven years for the involuntary manslaughter charge. The journal entry

for the involuntary manslaughter guilty plea in Cuyahoga C.P. No. CR-14-589745-A

does not state the sentence is mandatory, but it does state all the other terms of the
plea agreement, such as the amendment of Count 2 and the dismissal of the other

counts and specifications. With respect to the inciting to violence charge from

Cuyahoga C.P. No. CR-14-585989-A, the court retained discretion to impose “any

potential sentence” because the parties had not agreed to any mandatory sentence

for that case.

                 On March 23, 2015, the trial court sentenced Drake in Cuyahoga C.P.

No. CR-14-589745-A to seven years in prison on the involuntary manslaughter

charge, to be served consecutively to an additional two years in prison for the

merged inciting to violence charge in Cuyahoga C.P. No. CR-14-585989-A. The trial

court’s sentencing journal entry does not indicate that the seven-year sentence was

an agreed-sentence or mandatory sentence pursuant to the plea agreement. Drake

never appealed his sentence or contested his plea and the state of Ohio never

appealed the sentence either.

                 On April 20, 2020, Drake filed motions for judicial release in both

cases. The motions were considered by the trial judge that succeeded the judge that

had presided over the original plea and sentencing hearings. The state was granted

leave to respond by May 12, 2020. On June 12, 2020, the hearing for judicial release

was set for July 9, 2020. The state filed an objection to Drake’s motion for judicial

release on June 19, 2020. On July 9, 2020, Drake agreed to waive his physical

presence at the hearing and appeared by video due to the COVID-19 pandemic. At

the start of the hearing, the state made an oral motion for a continuance to contact

the victims as required by R.C. 2930.17. The court denied the motion. The court
did, however, allow the state to contact the victims and their families and permit

them to submit letters within the ten-day period before the court was required to

rule on the motion for release, as required under R.C. 2929.20. On July 14, 2020,

the state filed a motion requesting the in-person appearance of the victims despite

the COVID-19 pandemic closures. The court granted this and set the hearing for

July 16, 2020. Due to the COVID-19 pandemic, Drake again agreed to waive his

presence at this hearing where the court heard statements from Roberson, and

Smiley’s father, mother, sister, and her eleven-year-old daughter.

              On July 17, 2020, the trial court released a judgment entry finding

that Drake qualified as an eligible offender, “having served more than 5 years of a

non-mandatory 9 year sentence.” The court noted that Drake had served the

sentenced time for the merged inciting to violence charge in Cuyahoga C.P. No. CR-

14-585989-A. The court was not provided the transcript from either the plea or

sentencing hearing for Drake’s cases and therefore had no way of knowing what the

parties stated the terms of the plea agreement to be, outside of the prior judge’s

journal entry. The court granted Drake’s motion for judicial release, making the

required findings, including that Drake was not serving a mandatory prison

sentence, and ordered his release from prison.

              The state now appeals the trial court’s order granting Drake judicial

release, asserting the following assignment of error:

      The trial court erred in granting defendant-appellee Drake’s judicial
      release.   Drake is not an eligible offender pursuant to R.C.
      2929.20(A)(1) because he was serving an agreed sentence of seven
      years, which constitutes a mandatory prison term. The trial court’s
      finding that Drake was an eligible offender is therefore contrary to law.

II. LAW AND ANALYSIS

                The state is authorized pursuant to R.C. 2953.08(B)(3) to appeal a

grant of judicial release:

      (B) In addition to any other right to appeal and except as provided in
      division (D) of this section, a prosecuting attorney, a city director of
      law, village solicitor, or similar chief legal officer of a municipal
      corporation, or the attorney general, if one of those persons prosecuted
      the case, may appeal as a matter of right a sentence imposed upon a
      defendant who is convicted of or pleads guilty to a felony or, in the
      circumstances described in division (B)(3) of this section the
      modification of a sentence imposed upon such a defendant, on any of
      the following grounds:

      ***

      (3) The sentence is a modification under section 2929.20 of the Revised
      Code of a sentence that was imposed for a felony of the first or second
      degree.

               This court has held that a judgment granting judicial release is a

modification of a sentence, which the state has the right to appeal. State v. Sykes,

2018-Ohio-4774, 124 N.E.3d 406, ¶ 15-16 (8th Dist.), citing State v. Costlow, 8th

Dist. Cuyahoga No. 89501, 2008-Ohio-1097, ¶ 9. Because Drake’s sentence was

imposed for involuntary manslaughter, a felony of the first degree, the state is

authorized to appeal the trial court’s grant of judicial release pursuant to R.C.

2953.08(B)(3).

               Pursuant to R.C. 2929.20(A)(1), judicial release is available only to

“eligible offenders,” who is one who is serving one or more nonmandatory prison
terms. Id. A “nonmandatory prison term” is defined as “a prison term that is not a

mandatory prison term.” R.C. 2929.20(A)(2).

                The appellate standard of review is set forth in R.C. 2953.08(G)(2),

which states:

      The court hearing an appeal under division (A), (B), or (C) of this
      section shall review the record, including the findings underlying the
      sentence or modification given by the sentencing court.

      The appellate court may increase, reduce, or otherwise modify a
      sentence that is appealed under this section or may vacate the sentence
      and remand the matter to the sentencing court for resentencing. The
      appellate court’s standard for review is not whether the sentencing
      court abused its discretion. The appellate court may take any action
      authorized by this division if it clearly and convincingly finds either of
      the following:

      (a) That the record does not support the sentencing court’s findings
      under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4)
      of section 2929.14, or division (I) of section 2929.20 of the Revised
      Code, whichever, if any, is relevant;

      (b) That the sentence is otherwise contrary to law.

                The state argues that Drake does not qualify as an “eligible offender”

because the terms of his plea agreement required that his sentence be a mandatory

prison term.

                “A plea agreement is a contract between the state and a criminal

defendant and is subject to contract-law principles.” Sykes, 2018-Ohio-4774, 124

N.E.3d 406, at ¶ 23, citing State v. Butts, 112 Ohio App.3d 683, 686, 679 N.E.2d 1170

(8th Dist.1996). “The terms of a plea agreement must therefore be explicit.” Id.,

citing State v. Padilla, 8th Dist. Cuyahoga No. 98187, 2012-Ohio-5892, ¶ 11. “As

such, when a sentence is agreed to by the parties as part of the negotiated plea, there
is an implicit ‘understanding that in exchange for the plea, the defendant and the

state have agreed to be mutually bound to a specific sentence or a sentence

authorized by law within a prescribed range.’” Id., quoting State v. Huffman, 8th

Dist. Cuyahoga No. 105805, 2018-Ohio-1192, ¶ 17.           “[I]nherent in an agreed

sentence is a quid pro quo arrangement where the defendant and prosecutor have

either given up something or attained something in exchange for being bound by a

nonappealable sentence.” Id., quoting Huffman at id.

               This court dealt with an almost identical issue in Sykes. In Sykes, we

found the defendant was improperly granted judicial release, because the terms of

the plea agreement made her prison term mandatory and therefore, she was not an

eligible offender under the statute. Id. at ¶ 22-23. Even though the sentencing

judgment entry did not contain the term “mandatory,” this did not invalidate the

trial court’s acceptance of the agreed sentence or the mandatory nature of the prison

term pursuant to the terms of the plea agreement. Id. at ¶ 26; see also State v. El,

8th Dist. Cuyahoga No. 105089, 2017-Ohio-8165, ¶ 8 (the failure of the court to

include in the sentencing entry that a prison term is mandatory does not affect the

validity of the imposed sentence or sentences).

               In the instant case, upon review of the transcript from the plea

hearing, it is unequivocal that the terms of the plea agreement were explicitly stated.

The state dismissed all the other charges and gun specifications, and amended

Count 2, murder, to involuntary manslaughter, on the condition that the defendant

agreed to plead guilty to involuntary manslaughter and serve a mandatory prison
term of five to seven years. It is also clear that when Drake entered his guilty plea to

involuntary manslaughter, he knew he was going to be serving five to seven years

pursuant to this plea agreement as the trial court explicitly explained. The trial court

questioned Drake at length during the Crim.R. 11 colloquy to make sure Drake

understood the ramifications of the mandatory sentence that was a part of this

agreement:

      THE COURT: So and that is actually part of an agreed or
      recommended sentence is that if you’re going to plead guilty and have
      an agreement with the State on what the prison term is going to be, it’s
      going to be a prison term. So you understand how that recommended
      agreed sentence works?

      THE DEFENDANT: Yes, ma’am.

      THE COURT: Now there is no question that I already agreed with the
      lawyers that I am happy to follow this recommended and agreed
      sentence if this is the way you plead. Understood?

      THE DEFENDANT: Yes, ma’am.

      THE COURT: So that’s already a given. If you plead guilty, then I am,
      the Court, is obligated itself to give you the five years or six years or
      seven years. We just don’t know what the number of years is yet, right?

      THE DEFENDANT: Yes, ma’am.

      THE COURT: So you do understand this becomes now a mandatory
      prison term, right?

      THE DEFENDANT: Yes, ma’am.

      THE COURT: So let’s talk about the ramifications of that. If you have
      a mandatory prison sentence, you can’t get out early on judicial release
      or shock probation. You understand that?

      THE DEFENDANT: Yes, ma’am.

      THE COURT: You can file the motion. The Court has no power to get
      you out of prison, right?
      THE DEFENDANT: Yes, ma’am.

Further, Drake’s counsel repeated numerous times that he spent a great deal of time

explaining the arrangement to Drake, that Drake understood it, and that Drake was

entering the plea knowingly, intelligently, and voluntarily.

              The trial court also reiterated the terms of the plea agreement and the

mandatory nature of the agreed sentence at the subsequent sentencing hearing:

      THE COURT: Mr. Drake pled guilty to involuntary manslaughter, a
      first-degree felony, normally carrying three to 11 years but he plea
      bargained with the State of Ohio with a view that he would receive not
      a sentence in prison between the usual range of three to 11 years but he
      reached an agreement with the State of Ohio that he would receive five
      years, six years or seven years.

      Now, when, under Ohio law, parties reach these kinds of agreements
      with the prosecutor’s office on their sentence, what they’re really saying
      is they agree to serve a prison term, they agree to serve a five-year or
      six-year or seven-year and the parties leave it to the Court’s
      determination which of those prison sentences ought to be received.

      ***

      THE COURT: And this is an agreed sentence so that makes his service
      of the involuntary manslaughter sentence in effect a mandatory service
      since he agreed to serve it.

Even Drake acknowledged when addressing the court prior to sentencing that, “I

know a mandatory sentence is supposed to be imposed on me.” (Tr. 96.) The trial

court made the terms of the plea agreement explicit both at the plea hearing before

accepting Drake’s plea and at the sentencing hearing before sentencing.

              Just as in Sykes, although the trial court’s sentencing entry does not

include the term “mandatory,” this does not invalidate the terms of the plea

agreement, which were understood by both parties to include a mandatory prison
term of five, six, or seven years for the involuntary manslaughter. Sykes, 2018-Ohio-

4774, 124 N.E.3d 406, at ¶ 26. Further indication of the agreement can be seen in

the fact that the sentencing entry contains the other terms of the plea agreement,

such as the amended Count 2 and the dismissed counts. The state offered for Drake

to have the dismissal of the 13 other counts and all the firearm specifications on the

condition that Drake would plead guilty to involuntary manslaughter and serve a

prison sentence of five to seven years. Drake indicated to the court on the record

that he understood the terms and their ramifications and pled guilty to involuntary

manslaughter. The terms were explicit and agreed upon on the record, thereby

constituting a valid and enforceable contract that mutually bound the parties to its

terms.

              Therefore, we find the terms of Drake’s plea agreement with the state

expressly required him to serve the agreed sentence for the involuntary

manslaughter count, which made his prison term mandatory rendering Drake

ineligible for judicial release. As such, we find the trial court’s grant of Drake’s

motion for judicial release was contrary to law.

              We recognize that:

      Our decision should not be interpreted as a conclusion that all agreed-
      upon sentences equate to mandatory sentences that preclude eligibility
      for judicial release. See, e.g., State v. Williams, 8th Dist. Cuyahoga
      Nos. 104078 and 104849, 2017-Ohio-2650, ¶ 7, 9, 21 (suggesting
      eligibility for judicial release under R.C. 2929.20(C)(4) where the plea
      agreement and agreed-upon sentence did not include a negotiated
      condition that the otherwise nonmandatory prison terms be served in
      their totality). However, where, as here, the mandatory nature of the
      agreed-upon sentence is an express condition of the plea agreement, it
      becomes a binding contractual term that renders the offender ineligible
      for judicial release under R.C. 2929.20(A). Sykes at ¶ 28.

              The state’s only assignment of error is sustained.

              Judgment reversed and remanded. The trial court is hereby ordered

to issue a nunc pro tunc order on Cuyahoga C.P. No. CR-14-589745-A to the March

24, 2015 journal entry to reflect that Drake’s sentence of seven years for involuntary

manslaughter was an agreed mandatory sentence, which makes the prison term

mandatory.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



__________________________________
LARRY A. JONES, SR., PRESIDING JUDGE


__________________________________
EILEEN A. GALLAGHER, JUDGE


__________________________________
MARY EILEEN KILBANE, JUDGE